Opinion by
Mr. Justice Fell,
The only assignment of error to be noticed relates to the surcharge of the accountant with one half the amount paid by him *591to an attorney for services rendered the estate. The heirs of the decedent agreed in writing to the employment of two attorneys, to whom the whole management of the litigation in which the estate was involved should be given, and who were to receive for their services twenty-five per cent of the amount realized for the estate. One of the attorneys selected declined to act, and anothor attorney was employed by the heirs with the knowledge of the administrator to assist in the litigation. He acted in conjunction with the attorney first retained, but did not have a knowledge of the agreement that had been made until after the litigation was ended. At the audit an allowance was made him based on the value of his services. The court refused to allow the whole of the twenty-five per cent, agreed upon as compensation for two attorneys, to the one who acted under the agreement mentioned, but allowed him one half thereof. It was not denied that the agreement was fairly made, and that the compensation was reasonable in view of the protracted litigation in which the estate became involved. The only question was whether the attorney who acted under the agreement was entitled to the whole of the twenty-five per cent, or to only half thereof.
The conclusion reached by the learned court we think is correct. The understanding of the parties to the agreement evidently was that twenty-five per cent was to be paid to the two attorneys for all services to he rendered. The place of the one who did not act under the agreement was supplied by one who was not a party to it. The one who did act was allowed all he had stipulated for. Presumably he was given the same assistance that he would have received if the agreement had been carried out, and he was entitled only to his share of the compensation agreed upon.
The order of the court dismissing the exceptions is affirmed.